Photo.

Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 1 of 7

il BD cen. Usa0 2019R00068

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND -

   

UNITED STATES OF AMERICA * €%
LEDER TY

CRIMINAL NO-TDC 1A bv &S

eo

V.

Pd

%

AMBROSE AUGUSTUS DOYE and (Conspiracy to Interfere with
AKEEM BOLTON, * Interstate Commerce by Robbery,

* 18 U.S.C. § 1951(a); Interference
Defendants * with Interstate Commerce by
* Robbery, 18 U.S.C. § 1951(a); Aiding
* and Abetting, 18 U.S.C. § 2; Use,
* Carry, and Brandish Firearms
* During and in Relation to a Crime
* of Violence, 18 U.S.C. § 924(c);
* Forfeiture, 18 U.S.C. §§ 981(a)()(C)
* and 924(d)(1), 21 U.S.C. § 853(p),
* 28 U.S.C, § 2461(c))
x
KREKEREE
INDICTMENT
COUNT ONE

(Conspiracy to Interfere with Interstate Commerce by Robbery)
The Grand Jury for the District of Maryland charges that:
At all times material to this Indictment:
Introduction
1. Barbershop 1, located in Capito] Heights, Maryland, engaged in interstate
commerce by, among other things, providing services to customers using hair clippers that were
manufactured outside the State of Maryland and thus had travelled in interstate commerce prior

to their use in Maryland.
yd

Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 2 of 7

The Conspiracy

2. On or about November 26, 2018, in the District of Maryland and elsewhere, the

defendants,

AMBROSE AUGUSTUS DOYE and
AKEEM BOLTON,

did knowingly and willfully combine, conspire, confederate, and agree with each other to
obstruct, delay, and affect commerce and the movement of an article and commodity in
commerce by robbery, as that term is defined in 18 U.S.C. § 1951(b)(1), by the unlawful taking
of money and property, from the person and in the presence of employees of Barbershop 1,
against their will, by means of actual and threatened force, violence, and fear of injury,
immediate and future, to said employees.
Manner and Means of the Conspiracy
3. Among the manner and means used by the defendants AMBROSE AUGUSTAS
DOYE (““DOYE”) and AKEEM TRAVON BOLTON (“BOLTON”) to achieve the objects of
the conspiracy were the following:
a. It was part of the conspiracy that DOYE and BOLTON planned and
organized the robbery of the Barbershop | through the use of firearms, force, and violence.
b. It was further part of the conspiracy that DOYE and BOLTON armed
themsclves with firearms for use during the robbery of Barbershop 1.
Cc. It was further part of the conspiracy that DOYE and BOLTON used,

carried, and brandished firearms against the employees of Barbershop 1, in order to commit the

robbery and facilitate their escape.
I | |
Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 3 of 7—

d. It was further part of the conspiracy that DOYE and BOLTON enriched

themselves and shared the proceeds from the robbery of Barbershop 1.
Overt Acts
4. During the course of and in furtherance of the conspiracy, and to effect the illegal

objects thereof, DOYE and BOLTON committed and caused to be committed the following
acts, among others. in the District of Maryland and elsewhere:

a. On or about November 26, 2018, DOYE and BOLTON armed
themselves with firearms to use during their armed robbery.

b. On or about November 26, 2018, DOYE and BOLTON entered
Barbershop 1, brandished firearms at the employees of Barbershop |, and demanded money and
property from the employees.

c. On or about November 26, 2018, DOYE and BOLTON stole United

States currency and other property.

d. On or about November 26, 2018, DOYE and BOLTON fled the scene of

the robbery in a black Mercedes,

18 U.S.C. § 1951(a)
|

Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 4 of 7

COUNT TWO
(Interference with Interstate Commerce by Robbery)

The Grand Jury for the District of Maryland further charges that:
1. Paragraphs 1, 3, and 4 of Count One are incorporated herein.
2. On or about November 26, 2018, in the District of Maryland, the defendants,

AMBROSE AUGUSTUS DOYE and
AKEEM BOLTON,

did knowingly and unlawfully obstruct, delay, and affect, and attempt to obstruct, delay and
affect, commerce by robbery, as those terms are defined in 18 U.S.C. § 1951, in that the
defendants did unlawfully take and obtain property, including United States currency and
property, from the person and in the presence of employees of Barbershop 1, against their will,
by means of actual and threatened force, violence and fear of injury, immediate and future, to

said employees.

18 U.S.C. § 1951(a)
18 U.S.C. §2
Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 5 of 7

COUNT THREE
(Use, Carry, and Brandish Firearms During and in Relation to a Crime of Violence)

The Grand Jury for the District of Maryland further charges that:
On or about November 26, 2018, in the District of Maryland, the defendants,

AMBROSE AUGUSTUS DOYE and
AKEEM BOLTON,

did knowingly, intentionally, and unlawfully use, carry, and brandish firearms, specifically: (ja
Smith & Wesson, Model SW40VE, .40 caliber semi-automatic pistol, bearing serial number
DTL12561; and (2) an HS Products, Model XDM-9, 9mm semi-automatic pistol, bearing serial
number MG805435, during and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, that is, interference with interstate commerce by
robbery, in violation of 18 U.S.C. § 1951(a), as set forth in Count Two of this Indictment and

incorporated herein.

18 U.S.C. § 924(c)
|

Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 6 of 7

FORFEITURE ALLEGATIONS
The Grand Jury for the District of Maryland further finds that:

1, Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendants that the
United States will seck forfeiture as part of any sentence in accordance with 18 U.S.C.
§§ 981(a)(1)(C) and 924(d), 21 U.S.C. § 853{p), and 28 U.S.C. § 2461(c), in the event of the

defendants’ convictions on Counts One through Three of this Indictment.

Robbery Forfeiture

2. As a result of the offenses set forth in Counts One and Two of this Indictment, the

defendants,

AMBROSE AUGUSTUS DOYE and
AKEEM BOLTON,

shall forfeit to the United States all property, real or personal, constituting, or derived from,
proceeds obtained, directly or indirectly, as a result of such violations.
Firearms Forfeiture
3. As a result of the offense set forth in Count Three of this Indictment, the

defendants,

AMBROSE AUGUSTUS DOYE and
AKEEM TRAVON BOLTON,

shall forfeit to the United States the firearms involved in the offense, specifically, a Smith &
Wesson, Model SW40VE, .40 caliber semi-automatic pistol, bearing serial number DTL12561;

and an HS Products. Model XDM-9,. 9mm semi-automatic pistol, bearing serial number

MG805435.
|

Case 1:19-mj-00150-RMM Document 1-1 Filed 06/03/19 Page 7 of 7

Substitute Assets
4, If, as a result of any act or omission of the defendants, any of the property

described in this Indictment as subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or,

e. has been commingled with other property which cannot be subdivided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21 United States Code, Section 853(p).

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 924(d)

21 U.S.C. § 853(p)

28 U.S.C. § 2461(c)

Robert K. Hur
United States Attorncy

Vebud Lbs /ce/

A TRUE BILL:

SIGNATURE REDACTED

Foreperson

Date: ef, 2a 2O1F

 

 
